
	
	
	
		II
		110th CONGRESS
		1st Session
		S. 891
		IN THE SENATE OF THE UNITED STATES
		
			March 15, 2007
			Mr. Inhofe (for himself
			 and Mr. Coburn) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To protect children and their parents from being coerced
		  into administering a controlled substance in order to attend school, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Child Medication Safety Act of
			 2007.
		2.Required policies
			 and procedures
			(a)In
			 generalAs a condition of receiving funds under any program or
			 activity administered by the Secretary of Education, not later than 1 year
			 after the date of enactment of this Act, each State shall develop and implement
			 policies and procedures prohibiting school personnel from requiring a child to
			 obtain a prescription for substances covered by section 202(c) of the
			 Controlled Substances Act (21 U.S.C. 812(c)) or a psychotropic drug as a
			 condition of attending school or receiving services.
			(b)Rule of
			 constructionNothing in subsection (a) shall be construed to
			 create a Federal prohibition against teachers and other school personnel
			 consulting or sharing classroom-based observations with parents or guardians
			 regarding a student’s academic performance or behavior in the classroom or
			 school, or regarding the need for evaluation for special education or related
			 services under section 612(a)(3) of the Individuals with Disabilities Education
			 Act (20 U.S.C. 1412(a)(3)).
			(c)Prohibition of
			 payment of fundsNo Federal education funds may be paid to any
			 local educational agency or other instrument of government that uses the
			 refusal of a parent or legal guardian to provide a substance covered by section
			 202(c) of the Controlled Substances Act (21 U.S.C. 812(c)) or a psychotropic
			 drug for such individual's child as the basis of a charge of child abuse, child
			 neglect, education neglect, or medical neglect until the agency or instrument
			 demonstrates that it is no longer using such refusal as a basis of a child
			 abuse, child neglect, education neglect, or medical neglect charge.
			3.DefinitionsIn this Act:
			(1)ChildThe
			 term child means any person within the age limits for which the
			 State provides free public education.
			(2)Psychotropic
			 drugThe term psychotropic drug means a drug subject
			 to section 505 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355) that
			 is not a substance covered by section 202(c) of the Controlled Substances Act
			 (21 U.S.C. 812(c)) but is—
				(A)used in the
			 diagnosis, treatment, or prevention of a disease; and
				(B)intended to have
			 an altering effect on perception, emotion, or behavior.
				(3)StateThe
			 term State means each of the 50 States, the District of Columbia,
			 and the Commonwealth of Puerto Rico.
			4.GAO study and
			 review
			(a)ReviewThe
			 Comptroller General of the United States shall conduct a review of—
				(1)the variation
			 among States in definitions of psychotropic medications as used in regard to
			 State jurisdiction over public education;
				(2)the prescription
			 rates of medications used in public schools to treat children diagnosed with
			 attention deficit disorder, attention deficit hyperactivity disorder, and other
			 disorders or illnesses;
				(3)which medications
			 used to treat such children in public schools are listed under the Controlled
			 Substances Act; and
				(4)which medications
			 used to treat such children in public schools are not listed under the
			 Controlled Substances Act, including the properties and effects of any such
			 medications, including the incidence of hallucinations, psychosis, violence,
			 suicide, heart problems, significant weight gain, or diabetes that students may
			 experience while on these medications.
				(b)ReportNot
			 later than 1 year after the date of enactment of this Act, the Comptroller
			 General of the United States shall prepare and submit a report that contains
			 the results of the review under subsection (a).
			
